      Case 1:18-cv-00189-DLH-CSM Document 39 Filed 06/16/20 Page 1 of 1


                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

Craig Hoglund and Christine Hoglund,            )
                                                )
               Plaintiffs,                      )        ORDER ADOPTING REPORT
                                                )        AND RECOMMENDATION
       vs.                                      )
                                                )
David J. Kautter, Commissioner of the           )
Internal Revenue Service, in his official       )
capacity, et al.,                               )        Case No. 1:18-cv-189
                                                )
               Defendants.                      )

        Before the Court is a motion to dismiss for insufficient service, lack of jurisdiction, and failure

to state a claim filed by the Defendants on December 17, 2018. See Doc. No. 16. Also before the

Court are Plaintiffs’ motions for summary judgment, injunctive relief, and leave to file an amended

complaint. See Doc. Nos., 20, 24, and 31. Magistrate Judge Charles S. Miller, Jr., issued a Report and

Recommendation, in which he recommended that Defendant’s motion to dismiss be granted on the

basis of insufficient service and that Plaintiffs’ motions be deemed moot. See Doc. No. 38. The parties

were given until June 15, 2020, to file an objection. See Doc. No. 38. No objections were filed.

       The Court has carefully reviewed the Report and Recommendation and the entire record, and

finds the Report and Recommendation to be persuasive. Accordingly, the Court ADOPTS the Report

and Recommendation (Doc. No. 38) in its entirety and ORDERS Defendant’s motion to dismiss (Doc.

No. 16) be GRANTED. The Court also find Plaintiffs’ motions for summary judgment (Doc. No. 20),

motion for injunctive relief (Doc. No. 24) and motion for leave to file an amended complaint (Doc. No.

31) are DENIED AS MOOT.

       IT IS SO ORDERED.

       Dated this 16th day of June, 2020.

                                                         /s/ Daniel L. Hovland
                                                         Daniel L. Hovland, District Judge
                                                         United States District Court
